Appeal by respondent husband from an order of the Domestic Relations Court of the City of New York, County of Richmond, Family Court Division, which denies his motion to dismiss a petition and continues in effect an order of that court previously made, directing him to support his wife. Appellant, by his notice of appeal, sought to bring up for review the support order, previously made, from which no appeal had been taken. Appeal dismissed, without costs. There is no warrant in law for a review of the order directing support, by the procedure adopted by appellant (cf. Civ. Prae. Act, § 580), and the order appealed from is not appealable, since it is neither a final order or judgment (N. Y. City Dom. Rel. Ct. Act, § 58; cf. Van Arsdale v. King, 155 N. Y. 325; McGovern v. Manhattan By. Co., 112 App. Div. 184; Matter of Small, 158 N. Y. 128, and Hammond v. National Life Assn., 168 N. Y. 262). Present — Nolan, P. J., Carswell, Adel, Sneed and MacCrate, JJ.